Mr. Justice del Toro
delivered the opinion of the court.
Manuel Rivera Cintron presented through his attorney a sworn petition to this court praying that a writ of certiorari issue to the judge of the District Court of Mayagüez for the purpose of reviewing the proceedings in case No'. 4204 for the trial of the right to personal property, instituted by Manuel Rivera in the case of Agustín Silva v. Benigno Tua.
*977Briefly, it was alleged in the petition that although the municipal court having original jurisdiction of said proceedings ordered that an issue be made therein in writing as required by law, the defendant did not comply with said order hut only filed a denial of-the complaint in said proceedings without setting up the nature of his right; that on appeal to the district court the claimant moved that the answer be stricken out for-the reason stated and that judgment be rendered on the pleadings, which motion was overruled; that the claimant again made the same motion based on the ground that the defendant’s answer had not been filed within the time, allowed by the municipal court, which was also overruled; that when the defendant attempted to introduce his evidence the claimant objected on the ground that as said defendant, had not pleaded any facts in his answer he was estopped from establishing the same by the introduction of evidence during the trial. Other so-called errors relating to the introduction of evidence were also alleged in the petition, the correction of which, even in case they were errors, could not have been made in the recourse resorted to.
The writ prayed for was issued and the record of the original proceedings was brought up to this court. We have examined the same carefully and it does, not appear therefrom that the claimant opposed the filing of the defendant’s answer on the date on which it was presented, nor that he moved the district court to strike out the answer and render judgment on the pleadings as stated in the petition, nor that he objected during the trial to the introduction of evidence by the defendant.
Therefore, and without even pausing to consider whether,, in case the allegations set forth in the petition to this court were true, a review of said proceedings would lie, we are of the opinion that the writ issued should be quashed and the case remanded to the court of its origin with an admonition to the petitioner that it is not good practice to make state*978ments in initial pleadings 'which, the interested'party is not prepared to prove subsequently in proper form before this court.

Writ of certiorari quashed and petition dismissed.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.